PROTON EXCHANGE MEMBRANE FUEL CELL WITH A BELLOWS-SHAPED MEMBRANE ELECTRODE ASSEMBLY DEVICE

Primary Examiner: Gary Harris 		Art Unit: 1727       September 30, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings were received on 06/21/2019.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-7, 12-13 & 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang US 2016/0351932.
 	As to Claim 1, Zhang discloses a proton exchange membrane fuel cell (see abstract and title, (shown as 102, see figure 1)), comprising: a container (see figure 1), wherein the container comprises: an annular internal wall (see figure 1), wherein a reacting room is defined by the annular internal wall (101).  An annular external wall surrounding the annular internal wall (see figure 10).  Wherein a storage room is defined between the annular internal wall and the annular external wall (see figure 1 & 11) and divided into a fuel room (130 & 170) and a waste room (160).  The fuel room is in communication with the reacting room through a fuel inputting hole (5014), and the waste room is in communication with the reacting room through a waste outputting hole [0058].  A bottom wall connecting the annular internal wall and the annular external wall (see figure 10).  A top wall connecting the annular internal wall and the annular external wall (see figure 11).  Wherein a gas exchange hole is defined on the top wall (400 & 4014, see figure 11).  A fuel inputting door located on the fuel inputting hole (400); and a waste outputting door located on the waste outputting hole (4014).  A membrane electrode assembly device located in the reacting room (102, see figure 1).  Wherein the membrane electrode assembly device defines a bellows and a pipe connected to the bellows and extending out of the reacting room (see figure 3).  The reacting room is divided into a first electrode space outside the bellows and a second electrode space inside the bellows, volumes of the first electrode space and the second electrode space can be changed by deforming the bellows [0025-0027].
  
 	As to Claim 2, Zhang discloses the proton exchange membrane fuel cell of claim 1, wherein the membrane electrode assembly device comprises a hollow supporting 
 	As to Claim 3, Zhang discloses the proton exchange membrane fuel cell of claim 2, wherein the hollow supporting structure defines a plurality of first through holes on a first wall of the bellows (1019, see figure 3); and the membrane electrode assembly covers the plurality of first through holes (103, see figure 1).  
 	As to Claim 4, Zhang discloses the proton exchange membrane fuel cell of claim 3, wherein the hollow supporting structure further defines a plurality of second through holes on a second wall of the pipe (see abstract, (1019), see figure 2); and the membrane electrode assembly further covers the plurality of second through holes (see figure 4).  
 	As to Claim 5, Zhang discloses the proton exchange membrane fuel cell of claim 2, wherein the membrane electrode assembly is located on an inner surface of the hollow supporting structure (see figure 5, where the mea (203) is interior).  
 	As to Claim 6, Zhang discloses the proton exchange membrane fuel cell of claim 2, wherein the membrane electrode assembly is located on an outer surface of the hollow supporting structure (see figure 4).  
 	As to Claim 7
	As to Claim 12, Zhang discloses the proton exchange membrane fuel cell of claim 1, wherein the pipe passes through the gas exchange hole [0049].  
 	As to Claim 13, Zhang discloses the proton exchange membrane fuel cell of claim 12, wherein a length of the pipe is greater than a distance between the bottom wall and the top wall (see figure 6).  
	As to Claim 18, Zhang discloses the proton exchange membrane fuel cell of claim 1, wherein the annular internal wall and the annular external wall are tangent and in direct contact with each other at two places so that the space therebetween is divided into the fuel room and the waste room (see figure 10).  
 	As to Claim 19, Zhang discloses the proton exchange membrane fuel cell of claim 1, further comprising an oxygen room and a gas inputting door, wherein the oxygen room is in communication with the second electrode space through a gas inputting hole and the gas inputting door is located on the gas inputting hole [0049].  

Allowable Subject Matter
5.	Claims 8-11, 14-17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 8 requires the proton exchange membrane fuel cell of claim 2, wherein the membrane electrode assembly device further comprises a gasket ring used to seal the first electrode space.  
 	Claim 9 requires the proton exchange membrane fuel cell of claim 8, wherein the gasket ring comprises an annular rubber body, and the annular body and the reacting room have the same cross section shapes and size.  
 	Claim 10 requires the proton exchange membrane fuel cell of claim 1, wherein one end of the pipe extend to an outside atmosphere; when the bellows is expanded, the volumes of the first electrode space and the second electrode space increase, pressures of the first electrode space and the second electrode space decrease, the fuel inputting door is open and the outputting door is closed so that fuel in the fuel room enters the first electrode space from the fuel room, and air outside of the bellows enters the bellows through the pipe; and when the bellows is compressed, the volumes of the first electrode space and the second electrode space decrease, and pressures of the first electrode space and the second electrode space increase, the fuel inputting door is closed and the outputting door is open so that waste fuel in the first electrode space enters the waste room from the first electrode space, and waste gas inside of the bellows is exhausted through the pipe.  
 	Claim 11 requires the proton exchange membrane fuel cell of claim 10, wherein the fuel inputting door is fixed on an inner surface of the reacting room, the fuel inputting door is closed when the pressure of the reacting room is higher than the pressure of the fuel room, and the fuel inputting door is open when the pressure of the reacting room is lower than the pressure of the fuel room;  and the waste outputting door is fixed on an inner surface of the waste room, the waste outputting door is open when the pressure of the reacting room is higher than the pressure of the waste room, and the waste 
 	Claim 14 requires the proton exchange membrane fuel cell of claim 13, further comprising a gas outputting door located on one end of the pipe that is outside of the reacting room, and the pipe is only used to exhaust waste gas  
 	Claim 15 requires the proton exchange membrane fuel cell of claim 14, wherein the end of the pipe extends to an outside atmosphere.  
 	Claim 16 requires the proton exchange membrane fuel cell of claim 15, wherein the gas outputting door is open when the pressure of the second electrode space is higher than the pressure of the atmosphere, and the gas outputting door is closed when the pressure of the second electrode space is lower than the pressure of the atmosphere.  
 	Claim 17 requires the proton exchange membrane fuel cell of claim 1, wherein a cross section size of the bellows is less than a cross-section size of the reacting room, and a bellows top wall of the bellows and the reacting room have the same cross-section shapes and sizes so that the first electrode space is sealed by the bellows top wall.  

 	Claim 20 requires the proton exchange membrane fuel cell of claim 19, wherein the gas inputting door is closed when the pressure of the second electrode space is higher than the pressure of the oxygen room, and the gas inputting door is open when the pressure of the second electrode space is lower than the pressure of the oxygen room.  

 	The claims provide sufficient specificity and define the structure when added to the base claim and any intervening claim.

6.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727